LatimeR, Judge
(concurring):
I concur.
It can be expected that when, as here, an instruction which blends appropriate with inappropriate advice is being assessed for possible prejudice, differences in opinion on its effect may arise. In this instance, for reasons which will be hereinafter set out, I take a position with the Chief Judge that the accused was not harmed in any measurable degree by the inappropriate portion of the law officer’s charge. His opinion outlines the factors he uses to support his conclusion, but there are others which supplement those he mentions.
I do not understand the questioned charge to operate to require harsh punishment under any circumstances. Moreover, I point out that ordinarily an instruction similar to the one given by the law officer is beneficial to an accused. The theory underlying the Table of Maximum Punishments is that the President prescribes a ceiling at a level which will permit the imposition of an appropriate sentence for the most aggravated form of the crime listed or for an accused who persistently refuses to comply with the norms of the military community. Had this accused been a first offender, the instruction would have been helpful because it would have suggested that the maximum sentence could not be considered appropriate. However, merely because a charge may harm an accused, in that it indicates he may fit in a category where a more severe penalty might be thought fitting, does not make it erroneous, and that effect is not the vice of the present instruction. The reason it should not meet with our approval is that it is vague, indefinite and uncertain and the court members cannot apply it intelligently. Whether one offense is as serious as another depends upon the facts and circumstances surrounding each. The court members are apprised of the nature of the offense that is before them, but they are totally uninformed of the character of the prior crime and that makes the measuring rod given to them too elastic to be of utility. However, no one would contend reasonably that a prior conviction for other offenses should not be considered by the court members in determining the punishment to be imposed. Certainly, it is an accepted doctrine of penology that stronger measures are called for when the accused is a persistent violator than when the offender is before the court for the first time. Therefore, the court was properly informed that the accused had been convicted on prior occasions, and the only questionable factor was the suggested comparison.
In assessing the possibility of prejudice to this accused, I believe it well to consider all the information before the court. If the instruction entered into the considerations of the court-martial members — and I assume it did —the only comparison between the two offenses the members could make must find its roots in the exhibit showing the prior conviction, and this seems to me to be far from detri*248mental to the accused. There is only-one extract showing all prior trials. The entry of importance to the present issue shows a conviction for larceny and two absences without authority. In addition, it furnished the court with the sentence imposed. Those offenses were referred for trial and tried by a special court-martial which has limited jurisdiction and, in the absence of facts concerning the prior crimes, I must assume that the quantum of punishment imposed in the earlier court proceedings was the sole yardstick available to the present court members for measuring the severity of the offenses for which accused had been convicted in the past. With that assumption as a base, the exhibit reflects a minor transgression. For the three offenses previously mentioned, the accused was punished only to the extent of hard labor for three months and partial forfeitures for six months. A punitive discharge was not imposed, and neither was confinement. Therefore, I experience some difficulty in reaching a conclusion that the members sitting on the court which heard the case presently before us were compelled to impose the maximum punishment because the first crime was at least as serious as the one at bar.
At best, it is difficult to determine with particularity the factors which court members use in fixing punishment. However, there are certain ponderables in this record which aid in that task. In addition to the ones mentioned by the Chief Judge, I mention the fact that for some four months the accused had been incorrigible and the imposition of light sentences on two pi’ior occasions had failed to deter his criminal tendencies. As a matter of some importance in that regard, at the time he committed this offense he was still undergoing punishment for his previous misappropriation of an automobile. When those facts are considered with his palpably false explanation of his presence in the car, his lack of contriteness, the absence of any extenuating and mitigating circumstances, and his failure to proffer anything in support of a desire to mend his ways, I reach the conclusion that the punishment was tailored to fit the man and the offense and was not influenced by the questioned instruction.